DAUKSCH, Judge.
This is an appeal from a conviction and sentence in a robbery case. While we can agree with appellant that it was harsh to treat him as an adult criminal rather than a juvenile delinquent, we are unable to rule that the trial judge abused his discretion in refusing to impose juvenile sanctions. However, with the exception of appellant's unscored juvenile record, the trial court’s reasons for departure are invalid. Although the unscored juvenile record has been found to be a valid reason for departure, Weems v. State, 469 So.2d 128 (Fla.1985), we doubt that this factor, standing alone, will justify a departure in this case for two reasons. First, appellant’s juvenile record is of a quite minimal nature; second, although the crime for which appellant was convicted is a serious one (robbery) the circumstances under which this crime was committed are not. Appellant’s sentence remains within the trial court’s discretion.
SENTENCE QUASHED; REMANDED.
ORFINGER, J., concurs.
COBB, J., concurs in result only.